                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JLT SPECIALTY INSURANCE
                                   7     SERVICES, INC.,                                       Case No. 3:19-cv-02427-MMC (KAW)

                                   8                     Plaintiff,                            ORDER TERMINATING MOTION TO
                                                                                               COMPEL
                                   9              v.
                                                                                               Re: Dkt. No. 50
                                  10     GARY PESTANA, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On July 18, 2019, the district court referred the pending motion to compel to the

                                  14   undersigned. The undersigned does not, however, entertain motions to compel, and instead

                                  15   requires parties to file joint discovery letters to address pending discovery disputes. (Judge

                                  16   Westmore’s General Standing Order ¶¶ 13-14, http://cand.uscourts.gov/kaworders.) Accordingly,

                                  17   the motion to compel is TERMINATED, and the parties are ordered to meet and confer, and shall

                                  18   do so in person if possible, in an attempt to resolve the pending dispute without court intervention.

                                  19   If those efforts fail to fully resolve all issues of contention, the parties shall jointly write and file a

                                  20   letter outlining any remaining disputes consistent with the Court’s Standing Order.

                                  21           IT IS SO ORDERED.

                                  22   Dated: July 23, 2019

                                  23                                                       ______________________________________
                                                                                           KANDIS A. WESTMORE
                                  24                                                       United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
